Fourth Court of Appeals
                                San Antonio, Texas
                                     August 17, 2018

                                   No. 04-17-00741-CV

  Edward R. MEZA Jr., Sylvia Meza, and New Braunfels Home Health, Inc. d/b/a N.B. Home
                                        Health,
                                       Appellants

                                            v.

                         HONORCARE HOME HEALTH INC.,
                                   Appellee

                From the County Court At Law No. 10, Bexar County, Texas
                                 Trial Court No. 376006
                         Honorable Karen Crouch, Judge Presiding


                                      ORDER
       After this court granted one previous extension, appellee’s brief was due August 15,
2018. On the due date, appellee filed a second motion for extension of time, asking for an
additional seven days in which to file the brief. The motion is unopposed. After review, we
GRANT appellee’s motion and ORDER appellee to file its brief in this court on or before
August 22, 2018.

                                                 _________________________________
                                                 Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of August, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court